DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/12/2022 for application number 17/359,044. 
Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 10-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizian (Pub. No. 2019/0254759) in view of Chan et al. (Pub. No. 2017/0337027) and Diolaiti et al. (Pub No. 2009/0326556).

In reference to claim 2, Azizian teaches a method for a surgical system (method for operating surgical system, para. 0004) that includes a display (display, para. 0034, 37) at least two robotic arms (see fig. 1) and one or more sensors arranged within the surgical system, the one or more sensors including an endoscope (endoscope, para. 0025, 34), the method comprising: presenting a graphical user interface ("GUI") that includes a primary panel that shows endoscopic video of a surgical site of a patient captured by the endoscope (endoscope video feed is displayed as the main image, para. 0034-35, figs. 4A-4B, 0037, figs. 5A-5B) and a set of secondary panels, each showing visual content … [received] by the surgical system (additional visual content is displayed in secondary panels, see figs. 4A and 4B, para. 0034-35); determining a triggering event based on sensor data captured by the one or more sensors (an event, like a new phase in the surgery being detected by processing images from the endoscope, para. 0042-43, 0049-52); determining … visual content … based on the triggering event (based on the event, the display areas can be reorganized and resized based on the user’s preferences, para. 0042-43, 0049-52).
However, Azizian does not explicitly teach visual content of a respective software application that is being executed; and determining that visual content of a software application being presented in one of the secondary panels of the set of secondary panels is to be placed in the primary panel based on the triggering event; and replacing the endoscopic video in the primary panel with the determined visual content of the software application from the one of the secondary panels.
Chan teaches visual content of a respective software application that is being executed (content from a plurality of applications is displayed, para. 0071-78, figs. 3 and 4); and replacing the endoscopic video in the primary panel with visual content of a … application that is being presented in a secondary panel (see, e.g., figs. 5A to 5B: in response to event, the navigation application in the secondary region switches places with the music application being displayed in the primary application region, para. 0075-83).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian and Chan before the earliest effective filing date, to modify the display reorganization as disclosed by Azizian to include the applications and application display swapping as taught by Chan.
Chan is analogous art to Azizian. First, Chan in in the same field of endeavor of graphical user interfaces, and second, Chan is reasonably pertinent to the problem faced by the inventor. Specifically, the specification describes the problem faced by the inventors as needing better “oversight and coordination of a large amount of information,” in the graphical user interfaces of surgical systems (spec, para. 0005 as filed). Likewise, Chan deals with the problem of how to manage, “presenting too much information and/or presenting the information in a complex manner,” (Chan, para. 0003), and so Chan would logically commend itself to the problem faced by the inventors.
One of ordinary skill in the art would have been motivated to modify the display reorganization of Azizian to include applications and application display swapping because incorporating applications would allow for more sources of relevant information, and swapping visual content provides an easy to understand manner of reorganizing content (Chan, para. 0002-03).
However, Azizian and Chan do not teach the triggering event including a collision alert between the at least two robotic arms, and a stadium view application … wherein the visual content of the stadium view application includes a real-time rendering of the patient on a patient table and the at least two robotic arms coupled to the patient table and docked to the patient within an operating room.
Diolaiti teaches the triggering event including a collision alert between the at least two robotic arms (warning threshold is reached indicating collision between arms is imminent, para. 0082, 0074-77), and a stadium view application … wherein the visual content of the stadium view application includes a real-time rendering of the patient on a patient table and the at least two robotic arms coupled to the patient table and docked to the patient within an operating room (responsive to collision warning, an overhead rendering of the arms and “anatomic structure” (which is the patient) may be displayed, para. 0074-83, figs. 14, 15, and 17).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Diolaiti before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Diolaiti.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Diolaiti because it can helps avoid inadvertent collisions in robotic surgical systems (Diolaiti, para. 0003-08).
In reference to claim 3, Azizian teaches the method of claim 2, wherein the primary panel is larger than each of the secondary panels of the set of secondary panels (see figs. 4A and 4B).
In reference to claim 4, Azizian teaches the method of claim 3, wherein the primary panel is located in a center of a display of the surgical system and the set of secondary panels comprises a first subset of secondary panels are arranged along a left side of the primary panel and a second subset of secondary panels are arranged along a right side of the primary panel (see arrangement of fig. 4A).
In reference to claim 8, Azizian and Chan do not explicitly teach the method of claim 2, wherein the surgical system comprises at least two robotic arms that are arranged to perform a surgical task, wherein the one or more sensors comprises at least one of a proximity sensor and a contact sensor that are a part of at least one of the robotic arms, wherein determining that the triggering event has occurred comprises determining that a collision between the two robotic arms has occurred or is going to occur based on sensor data from at least one of the proximity sensor and the contact sensor.
Diolaiti teaches the method of claim 2, wherein the surgical system comprises at least two robotic arms that are arranged to perform a surgical task (see figs. 3-4, 12-17), wherein the one or more sensors comprises at least one of a proximity sensor and a contact sensor that are a part of a robotic arm of the at least two robotic arms (proximity sensors can be used to determine position, para. 0067), wherein determining that the triggering event has occurred comprises determining that a collision between the two robotic arms has occurred or is going to occur based on sensor data from at least one of the proximity sensor and the contact sensor (based on positions of arms, warning threshold is reached indicating collision between arms is imminent, para. 0082, 0074-77).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Diolaiti before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Diolaiti.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Diolaiti because it can helps avoid inadvertent collisions in robotic surgical systems (Diolaiti, para. 0003-08).
In reference to claim 9, Azizian and Chan do not explicitly teach the method of claim 2, wherein the visual content includes a notification associated with the at least two robotic arms, wherein the notification includes information indicating that a collision is impending or has occurred between the at least two robotic arms, wherein the method further comprises, prior to replacing the endoscopic video with the visual content, presenting the visual content of the stadium view application without the notification in the secondary panel.
Diolaiti the method of claim 2, wherein the visual content includes a notification associated with the at least two robotic arms, wherein the notification includes information indicating that a collision is impending or has occurred between the at least two robotic arms (tools that are about to collide are highlighted to notify the user, para. 0078-79), wherein the method further comprises, prior to replacing the endoscopic video with the visual content, presenting the visual content of the stadium view application without the notification in the secondary panel (it would be obvious that the stadium view would not be displayed with highlighting when the arms are not going to collide).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Diolaiti before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Diolaiti.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Diolaiti because it can helps avoid inadvertent collisions in robotic surgical systems (Diolaiti, para. 0003-08).
In reference to claim 10, Azizian and Chan teach the method of claim 2, wherein replacing the endoscopic video comprises presenting the visual content of the stadium view application in the primary panel and presenting the endoscopic video in the the secondary panel (Azizian teaches endoscopic video, 0034-35, and Chan teaches moving and displaying content from a main content area to a secondary content area, para. 0075-83, figs. 5A-5B).
In reference to claim 11, Chan teaches the method of claim 10 further comprising, after a period of time, presenting the endoscopic video in to the primary panel and preseting the visual content of the stadium view application in the secondary panel (after a period of time, relevancy is recalculated, so the applications could switch back, para. 0075-83).

In reference to claim 12, Azizian teaches a surgical system (surgical system, para. 0004), comprising: one or more sensors (sensors and other data sources, para. 0048); an endoscope (endoscope, para. 0025, 34); a display (display, para. 0034, 37); two robotic arms (see fig. 1); a processor; and memory storing instructions which when executed by the processor causes the surgical system to: present, on the display, a graphical user interface ("GUI") that includes a primary panel that shows endoscopic video from the endoscope of a surgical site (endoscope video feed is displayed as the main image, para. 0034-35, figs. 4A-4B, 0037, figs. 5A-5B) and a set of secondary panels, each showing visual content … [received] by the surgical system (additional visual content is displayed in secondary panels, see figs. 4A and 4B, para. 0034-35); determine a triggering event based on sensor data captured by the one or more sensors (an event, like a new phase in the surgery being detected by processing images from the endoscope, para. 0042-43, 0049-52); determine … visual content … based on the triggering event (based on the event, the display areas can be reorganized and resized based on the user’s preferences, para. 0042-43, 0049-52).
However, Azizian does not explicitly teach visual content of a respective software application that is being executed; and determine that visual content of a software application being presented in one of the secondary panels of the set of secondary panels is to be placed in the primary panel based on the triggering event; and replace the endoscopic video in the primary panel with the determined visual content of the software application from the one of the secondary panels.
Chan teaches visual content of a respective software application that is being executed (content from a plurality of applications is displayed, para. 0071-78, figs. 3 and 4); and replace the endoscopic video in the primary panel with visual content of a … application that is being presented in a secondary panel (see, e.g., figs. 5A to 5B: in response to event, the navigation application in the secondary region switches places with the music application being displayed in the primary application region, para. 0075-83).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian and Chan before the earliest effective filing date, to modify the display reorganization as disclosed by Azizian to include the applications and application display swapping as taught by Chan.
Chan is analogous art to Azizian. First, Chan in in the same field of endeavor of graphical user interfaces, and second, Chan is reasonably pertinent to the problem faced by the inventor. Specifically, the specification describes the problem faced by the inventors as needing better “oversight and coordination of a large amount of information,” in the graphical user interfaces of surgical systems (spec, para. 0005 as filed). Likewise, Chan deals with the problem of how to manage, “presenting too much information and/or presenting the information in a complex manner,” (Chan, para. 0003), and so Chan would logically commend itself to the problem faced by the inventors.
One of ordinary skill in the art would have been motivated to modify the display reorganization of Azizian to include applications and application display swapping because incorporating applications would allow for more sources of relevant information, and swapping visual content provides an easy to understand manner of reorganizing content (Chan, para. 0002-03).
However, Azizian and Chan do not teach the triggering event including a collision alert between the at least two robotic arms, and a stadium view application … wherein the visual content of the stadium view application includes a real-time rendering of the patient on a patient table and the at least two robotic arms coupled to the patient table and docked to the patient within an operating room.
Diolaiti teaches the triggering event including a collision alert between the at least two robotic arms (warning threshold is reached indicating collision between arms is imminent, para. 0082, 0074-77), and a stadium view application … wherein the visual content of the stadium view application includes a real-time rendering of the patient on a patient table and the at least two robotic arms coupled to the patient table and docked to the patient within an operating room (responsive to collision warning, an overhead rendering of the arms and “anatomic structure” (which is the patient) may be displayed, para. 0074-83, figs. 14, 15, and 17).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Diolaiti before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Diolaiti.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Diolaiti because it can helps avoid inadvertent collisions in robotic surgical systems (Diolaiti, para. 0003-08).
In reference to claim 13, Azizian teaches the surgical system of claim 12, wherein the primary panel is larger than each of the secondary panels of the set of secondary panels (see figs. 4A and 4B).
In reference to claim 14, Azizian teaches the surgical system of claim 13, wherein the primary panel is located in a center of the display and the set of secondary panels comprises a first subset of secondary panels are arranged along a left side of the primary panel and a second subset of secondary panels are arranged along a right side of the primary panel (see arrangement of fig. 4A).
In reference to claim 18, Azizian and Chan do not explicitly teach the surgical system of claim 12 further comprises at least two robotic arms that are arranged to perform a surgical task, wherein the one or more sensors comprises at least one of a proximity sensor and a contact sensor that are a part of at least one of the robotic arms, wherein the instructions to determine that the triggering event has occurred comprises instructions to determine that a collision between the two robotic arms has occurred or is going to occur based on sensor data from at least one of the proximity sensor and the contact sensor.
Itkowitz teaches wherein the one or more sensors comprises at least one of a proximity sensor and a contact sensor that are a part of at least one of the robotic arms (proximity sensors are part of the arm assembly, para. 0042, 0057-59), wherein determining the triggering event comprises determining that a collision between the two robotic arms has occurred or is going to occur based on sensor data from at least one of the proximity sensor and the contact sensor (if collision between arms is detected, an error can be displayed in response, para. 0076).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Itkowitz before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Itkowitz.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Itkowitz because it can help alert users to problems (Itkowitz, para. 0076).
In reference to claim 19, Azizian and Chan do not explicitly teach the surgical system of claim 12, wherein the visual content includes a notification associated with the at least two robotic arms, wherein the notification includes information indicating that a collision is impending or has occurred between the at least two robotic arms, wherein the method further comprises, prior to replacing the endoscopic video with the visual content, presenting the visual content of the stadium view application without the notification in the secondary panel.
Diolaiti the surgical system of claim 12, wherein the visual content includes a notification associated with the at least two robotic arms, wherein the notification includes information indicating that a collision is impending or has occurred between the at least two robotic arms (tools that are about to collide are highlighted to notify the user, para. 0078-79), wherein the method further comprises, prior to replacing the endoscopic video with the visual content, presenting the visual content of the stadium view application without the notification in the secondary panel (it would be obvious that the stadium view would not be displayed with highlighting when the arms are not going to collide).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, and Diolaiti before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the collision detection as taught by Diolaiti.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the collision detection of Diolaiti because it can helps avoid inadvertent collisions in robotic surgical systems (Diolaiti, para. 0003-08).
In reference to claim 20, Azizian and Chan teach the surgical system of claim 12, wherein instructions to replace the endoscopic video comprises instructions to present the visual content of the stadium view application in the primary panel and presenting the endoscopic video in the the secondary panel (Azizian teaches endoscopic video, 0034-35, and Chan teaches moving and displaying content from a main content area to a secondary content area, para. 0075-83, figs. 5A-5B).
In reference to claim 21, Chan teaches the surgical system of claim 20, wherein the memory has further instructions to, after a period of time, present the endoscopic video in the primary panel and present the visual content of the stadium view application in the secondary panel (after a period of time, relevancy is recalculated, so the applications could switch back, para. 0075-83).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizian (Pub. No. 2019/0254759) in view of Chan et al. (Pub. No. 2017/0337027) and Diolaiti et al. (Pub No. 2009/0326556) as applied to claims 3 and 13 above, and in further view of Kaufman et al. (Pub. No. 2011/0187707).

In reference to claim 5, Azizian, Chan, and Diolaiti do not teach the method of claim 3, wherein each of the secondary panels of the set of secondary panels are a same size.
Kaufman teaches the method of claim 3, wherein each of the secondary panels of the set of secondary panels are a same size (see same-sized side panels 710, 715, 720, etc. in fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, Diolaiti, and Kaufman before the earliest effective filing date, to modify the side panels as disclosed by Azizian to include the same-sized panels as taught by Kaufman.
One of ordinary skill in the art would have been motivated to modify the side panels of Azizian to include the same-sized panels of Kaufman because it is a common window arrangement, and can help enhance an endoscope view (Kaufman, para. 0044, 50).

In reference to claim 15, Azizian, Chan, and Diolaiti do not teach the surgical system of claim 13, wherein each of the secondary panels of the set of secondary panels are a same size.
Kaufman teaches the surgical system of claim 13, wherein each of the secondary panels of the set of secondary panels are a same size (see same-sized side panels 710, 715, 720, etc. in fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, Diolaiti, and Kaufman before the earliest effective filing date, to modify the side panels as disclosed by Azizian to include the same-sized panels as taught by Kaufman.
One of ordinary skill in the art would have been motivated to modify the side panels of Azizian to include the same-sized panels of Kaufman because it is a common window arrangement, and can help enhance an endoscope view (Kaufman, para. 0044, 50).

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizian (Pub. No. 2019/0254759) in view of Chan et al. (Pub. No. 2017/0337027) and Diolaiti et al. (Pub No. 2009/0326556) as applied to claims 2 and 12 above, and in further view of Alvi et al. (Pat. No. 9,788,907).

In reference to claim 6, Azizian teaches the method of claim 2, wherein the triggering event is a first triggering event, wherein the method further comprises: determining that a second triggering event based on the endoscopic video from the endoscope, that a surgical task of a surgical procedure has been completed and replacing the visual content of the stadium view application in the primary panel with visual content … (an event, like a new phase in the surgery being detected by processing images from the endoscope, para. 0042-43, 0049-52).
However, Azizian, Chan, and Diolaiti do not teach a procedure template application, the visual content including a checklist of remaining surgical tasks that are to be performed for the surgical procedure.
Alvi teaches a procedure template application, the visual content including a checklist of remaining surgical tasks that are to be performed for the surgical procedure (checklist of remaining surgical key steps are displayed, col. 17, line 45 to col. 18, line 53, figs. 6A-B).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, Diolaiti, and Alvi before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the surgical checklist as taught by Alvi.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the surgical checklist of Alvi because it can help guide a surgeon during surgery (col. 3, lines 18-40).
In reference to claim 7, Azizian teaches the method of claim 6, wherein the second triggering event comprises performing a machine vision algorithm upon the endoscopic video that includes a surgical site to identify that the surgical task is complete (machine learning on endoscope video to determine task is complete, para. 0043).

In reference to claim 16, Azizian teaches the surgical system of claim 12, wherein the triggering event is a first triggering event, wherein the method further comprises: determining that a second triggering event based on the endoscopic video from the endoscope, that a surgical task of a surgical procedure has been completed and replacing the visual content of the stadium view application in the primary panel with visual content … (an event, like a new phase in the surgery being detected by processing images from the endoscope, para. 0042-43, 0049-52).
However, Azizian, Chan, and Diolaiti do not teach a procedure template application, the visual content including a checklist of remaining surgical tasks that are to be performed for the surgical procedure.
Alvi teaches a procedure template application, the visual content including a checklist of remaining surgical tasks that are to be performed for the surgical procedure (checklist of remaining surgical key steps are displayed, col. 17, line 45 to col. 18, line 53, figs. 6A-B).
It would have been obvious to one of ordinary skill in art, having the teachings of Azizian, Chan, Diolaiti, and Alvi before the earliest effective filing date, to modify the visual content as disclosed by Azizian to include the surgical checklist as taught by Alvi.
One of ordinary skill in the art would have been motivated to modify the visual content of Azizian to include the surgical checklist of Alvi because it can help guide a surgeon during surgery (col. 3, lines 18-40).
In reference to claim 17, Azizian teaches the surgical system of claim 16, wherein the instructions to determine the second triggering event comprises performing a machine vision algorithm upon the endoscopic video that includes a surgical site to identify that the surgical task is complete (machine learning on endoscope video to determine task is complete, para. 0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Diolaiti above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moctezuma de la Barrera; Itkowitz, Purohit, Mansi, Meglan, and Marka, all of which teach collision detection between arms of a robotic surgery system and/or stadium views for robotic surgery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174